Order entered July 8, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00787-CV

                REVEREND RESHUNN D. CHAMBERS, TH.M., Appellant

                                                V.

              AMERICAN HALLMARK INSURANCE CO. OF TEXAS, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-01540

                                            ORDER
        The Court has before it appellant’s June 25, 2013 motion to augment record on appeal

with court reporter’s transcript(s) and a letter from the court reporter, Tenesa Shaw, in which she

agrees to supplement the reporter’s record. The Court therefore DENIES the motion as moot

and ORDERS Ms. Shaw to provide the supplemental records within thirty days of the date of

this order.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE